UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREW MOUNIR,

                                    Plaintiff,
                                                                   21-CV-2667 (JPO)
                        -against-
                                                                ORDER OF SERVICE
 CITIGROUP GLOBAL MARKETS
 HOLDINGS INC.,

                                    Defendant.

J. PAUL OETKEN, District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue a summons as to Defendant Citigroup Global

Markets Holdings Inc. Plaintiff is directed to serve the summons and complaint on this

Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiff has

not either served Defendant or requested an extension of time to do so, the Court may dismiss the

claims against Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     May 4, 2021
           New York, New York

                                                                J. PAUL OETKEN
                                                            United States District Judge
